Citation Nr: 0802974	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for bilateral plantar fasciitis, prior to November 1, 
2006.

2.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
status post resection of the right foot supranavicular 
accessory bone, from the tabonavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In the veteran's October 2004 substantive appeal, and again 
during his February 2007 hearing before the Board, the 
veteran raised the issue of entitlement to a total disability 
rating for compensation on the basis of individual 
unemployability.  Additionally, during the February 2007 
hearing before the Board, the veteran's representative raised 
the issues of entitlement to service connection for a back 
disorder, a right knee disorder, and a left knee disorder, 
all to include as secondary to a service-connected disorder.  
Accordingly, these issues are referred to the RO for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran reported during his February 2007 hearing before 
the Board that his bilateral foot symptomatology, with 
respect to both issues on appeal, had increased in severity.  
Specifically, he experienced sharp, stabbing bilateral foot 
pain so severe that it prevented him from walking any 
distance; required assistive devices frequently if not 
consistently, and felt pulsating spasms in both feet.  He 
also stated that he was prescribed various medications, 
including opiates, to deal with the pain in his feet, with 
residual gastrointestinal and neurological side effects.  
Ultimately, with respect to, the Board is cognizant that the 
record contains evidence that the veteran's service-connected 
disability has worsened since the veteran's most recent 
examination, conducted almost 2 years ago in February 2006.  
Accordingly, a new VA examination must be conducted to 
consider the veteran's subjective complaints elicit current 
clinical findings, and determine the current severity of both 
of the veteran's service-connected foot disorders.  38 C.F.R. 
§ 3.159(c) (4) (i); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990).

Review of the evidence reveals that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in July 2006.  However, during his February 2007 
hearing before the Board, the veteran asserted that he had 
been treated for his foot disorders at least once a month for 
the previous 2 years.  Although the record was held open for 
60 days subsequent to the veteran's hearing so that he could 
obtain the most recent records and forward them to the Board, 
the fact remains that in order for VA to make a sound 
decision on the merits of the issues on appeal, it must 
consider all the evidence that exists and is reasonably 
available, particularly any additional evidence that will 
give the best picture of the veteran's current level of 
disability.  To that end, VA must obtain any existing VA 
evidence not already of record and pertinent to the issues on 
appeal, to specifically include any VA outpatient treatment 
records dated from August 2003 to August 2004; May 2005 to 
September 2005; and from July 2006 through the present.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  VA should also request that the veteran submit any 
additional relevant private medical records not already of 
record, or authorize VA to obtain them on his behalf.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, all VA 
outpatient treatment records dated from 
August 2003 to August 2004; May 2005 to 
September 2005; and from July 2006 through 
the present must be obtained and 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his bilateral 
plantar fasciitis, and his status post 
resection right foot supranavicular bone 
disorder.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner, who should 
indicate in his or her report that same 
was available and reviewed.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.

With respect to the veteran's bilateral 
plantar fasciitis, the examiner should 
complete a full clinical evaluation of the 
veteran's foot symptomatology, and 
indicate whether any of the following 
findings are present: weight bearing line 
being over or medial to the great toe; 
inward bowing of the tendo Achilles; pain 
on manipulation and use of the feet; 
objective evidence of marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; ; 
characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, 
not improved by orthopedic shoes or 
appliances.  

With respect to the veteran's status post 
resection right foot supranavicular bone, 
the examiner should generally indicate 
whether, in his opinion, the 
symptomatology resulting solely from the 
veteran's residuals of his right foot 
supranavicular bone resection comprise a 
mild, moderate, or severe foot disability, 
or are so severe as to constitute actual 
loss of the foot.

With respect to both disorders, the 
examiner is requested to state which 
objective symptomatology found is related 
to each of the above conditions, and to 
indicate, to the greatest degree possible, 
which objective symptomatology is the 
result of the veteran's other service-
connected disorders (to include right 
ankle instability with muscle tendon tears 
status post ankle stabilization and the 
related right ankle scar).

A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be provided without resorting to 
speculation, the examiner should so state.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  Especially in 
light of the veteran's testimony during 
his February 2007 hearing that he would be 
willing to report for a VA examination if 
one was deemed necessary for the 
adjudication of his appeal, he must be 
reminded that the consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address of record.  
It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


